Citation Nr: 0916736	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  07-21 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to February 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  In March 2009, a video conference hearing 
was held before the undersigned.  

A review of the claim files shows that the Veteran, in June 
2007, raised a claim of entitlement to service connection for 
all other psychiatric disorders except PTSD.  This issue, 
however, is not currently developed or certified for 
appellate review.  Accordingly, it is referred to the RO for 
appropriate action. 


FINDING OF FACT

The preponderance of the competent and credible evidence does 
not show that the Veteran has been diagnosed with PTSD at any 
time during the pendency of his appeal.


CONCLUSION OF LAW

PTSD was not incurred or aggravated during the Veteran's 
military service.  38 U.S.C.A. §§ 1110, 1154, 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.303, 3.304(f) (2008); 73 Fed. Reg. 64,208 
(March 31, 2009) (amendments to 38 C.F.R. § 3.304(f) 
(effective from October 29, 2008)).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability; the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified of what specific evidence he is to 
provide and what evidence VA will attempt to obtain.  VA 
thirdly has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This includes obtaining all 
relevant evidence adequately identified in the record and, in 
some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

Initially, the Board finds there is no issue as to providing 
an appropriate application form or completeness of the 
application.  

Next, the Board finds that written notice provided in 
December 2006, prior to the January 2007 rating decision, 
fulfills the provisions of 38 U.S.C.A. § 5103(a) including 
notice in accordance with the United States Court of Appeals 
for Veterans Claims (Court) holding in Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

While the Veteran was not provided notice of the recent 
amendment to 38 C.F.R. § 3.304(f) (see 73 Fed. Reg. 64,208 
(March 31, 2009)) in a supplemental statement of the case or 
provided a 38 U.S.C.A. § 5103(a) notice letter outlining the 
recent change, the Board finds this lack of notice harmless 
because the amendments are liberalizing in nature and the 
claimant will not be prejudiced by applying these more 
liberalizing regulation to his appeal without first providing 
him notice.  See 38 C.F.R. § 19.31 (2008); Bernard v. Brown, 
4 Vet. App. 384, 393 (1993).


VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, the 
record shows that VA obtained and associated with the claim's 
files all identified and available service and post-service 
treatment records.  The Veteran was also afforded VA 
examinations in May 2007 and September 2007.  Moreover, VA 
undertook all appropriate actions necessary to attempt to 
verify the Veteran's alleged stressors.  In addition, the 
claimant was afforded an opportunity to testify at a hearing 
before the undersigned in March 2009. 

During the course of his March 2009, the Veteran referenced 
current VA treatment for psychiatric disability.  The record 
was held open for 30-days to permit him to submit those 
records.  No such evidence was submitted.  In this regard, 
the Board notes that the normal course of action would be to 
remand the matter to secure identified VA treatment records.  
See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA is 
deemed to have constructive notice of the existence of any 
evidence, including treatment records, in the custody of a VA 
facility).  However, as will be discussed in greater detail 
below, the Veteran has testified that he has not been 
diagnosed as having PTSD.  Rather, he indicated that those 
records would support his claim that he suffers from a 
psychiatric (depression and/or anxiety) disability that his 
related to his active service.  As the issue of entitlement 
to service connection for all other psychiatric disorders 
except PTSD is not in appellate status, and being referred to 
the RO for proper consideration, the Board finds there is no 
prejudice to the Veteran in proceeding forward on the present 
appeal without his VA treatment records.

In summary, the facts relevant to this appeal have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. 
§§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the 
Veteran will not be prejudiced as a result of the Board 
proceeding to the merits of the claim.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993). 




The Claim

The Veteran believes that he suffers from PTSD as a result of 
witnessing a friend, JB, killed when he was sucked into a jet 
intact port while serving on the aircraft carrier the U.S.S. 
Ranger from 1968 to 1970. 

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In addition, as to claims of entitlement to service 
connection for PTSD pending before VA on or after October 29, 
2008, a grant of service connection requires the following: 
(i) if the evidence establishes a diagnosis of PTSD during 
service and the claimed stressor is related to that service, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran 's service, the Veteran 's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor; (ii) medical evidence diagnosing PTSD in accordance 
with 38 C.F.R. § 4.125(a); (iii) medical evidence 
establishing a link between current symptoms and an in-
service stressor; and (iv) credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f); 73 Fed. Reg. 64,208.  The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the American Psychiatric Association's DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition 
(1994) (DSM IV).

Where it is determined that the Veteran was engaged in combat 
with the enemy and the claimed stressors are related to such 
combat, his lay testimony regarding the claimed stressors is 
accepted as conclusive as to their actual existence, absent 
clear and convincing evidence to the contrary.  Where, 
however, VA determines that the Veteran did not engage in 
combat with the enemy, that he did engage in combat with the 
enemy but the claimed stressor is not related to such combat, 
or the claimant was not diagnosed with PTSD in service, lay 
testimony, by itself, will not be enough to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain evidence which corroborates the Veteran's testimony 
as to the occurrence of the claimed stressors.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. §§ 3.304(d), (f); West v. Brown, 
7 Vet. App. 70, 76 (1994).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

Initially, the Board will look to see if the record contains 
a credible diagnosis of PTSD.  See 38 C.F.R. § 3.304(f); but 
see McClain v. Nicholson, 21 Vet. App. 319 at 321 (2007) (the 
requirement of a current disability is satisfied when a 
claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
that claim).

In this regard, while the record shows the Veteran's 
complaints and/or or treatment for adverse psychiatric 
symptomatology generally associated with PTSD, it does not 
contain a diagnosis of PTSD.  In fact, not only did the 
Veteran and his representative concede at the March 2009 
video hearing that the claimant did not have a diagnosis of 
PTSD, but VA examiners in May 2007 and September 2007 and the 
appellant's own VA physician in letters dated in December 
2006 and February 2008 opined that he did not meet the 
diagnostic criteria for PTSD.  These opinions are not 
contradicted by any other medical opinion of record.  See 
Colvin v. Derwinski 1 Vet. App. 171, 175 (1991) (VA may only 
consider independent medical evidence to support its findings 
and is not permitted to base decisions on its own 
unsubstantiated medical conclusions).  Again, as previously 
discussed, the Veteran more recently has taken a different 
approach and now claims that he suffers from a psychiatric 
disability other than PTSD that was caused by his active 
military service.

Likewise, while the Veteran, along with his representative, 
asserts he experiences all the symptoms of PTSD and therefore 
should be diagnosed with PTSD, they also conceded that they 
were not competent to provide such a diagnosis.  See Buchanan 
v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Layno v. 
Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. App. 211 
(1993); Grottveit v. Brown, 5 Vet. App. 91 (1993).  

Therefore, since the preponderance of the competent and 
credible evidence is against finding that the Veteran has 
been diagnosed with PTSD at any time during the pendency of 
the appeal, service connection for PTSD must be denied even 
though the service department documented his stressor.  
38 U.S.C.A. §§ 1110, 1154, 5107; 38 C.F.R. § 3.304(f); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating 
service connection presupposes a current diagnosis of the 
condition claimed).

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the Veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990 


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


